                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 1 of 15 PageID: 33



                                   GILMORE & MONAHAN, P.A.
                                   Ten Allen Street
                                   P.O. Box 1540
                                   Toms River, NJ 08754
                                   (732) 240-6000
                                   Attorneys for Defendants, Township of Toms River improperly pled as the Township of Toms
                                   River and the Toms River Police Department, Sgt. Edmund Mooney, Ptl. Matthew Crosta, Ptl.
                                   Garrett Henshaw, Ptl. Anthony Pacella, Ptl. Pascel Gambardella

                                                             UNITED STATES DISTRICT COURT
                                                                DISTRICT OF NEW JERSEY


                                   MIQUENEL ALTIDOR, individually, and        :
                                   MITCHNAIDINE ALTIDOR AND
                                   ASHLEY ALTIDOR, by their guardian ad       :
                                   Litem, MIQUENEL ALTIDOR                    :
                                                                                  Civil Action No. 3:18-cv-14834 (MAS-DEA)
                                                      Plaintiff,              :

                                   v.                                         :   ANSWER TO COMPLAINT,
                                                                                  SEPARATE DEFENSES, CROSS-CLAIMS
                                   TOMS RIVER POLICE DEPARTMENT, :                AND COUNTERCLAIM
                                   TOWNSHIP OF TOMS RIVER, SGT.
                                   EDMUND MOONEY, PTL. MATTHEW              :
                                   CROSTA, PTL. GARRETT HENSHAW,
                                   PTL. ANTHONY PACELLA, PTL. PASCEL:
                                   GAMBARDELLA, JOHN DOE POLICE
                                   OFFICERS 1-10, JOHN DOE CHIEF AND
                                   SUPERVISORS 1-10, (such names being
                                   Fictitious), ABC POLICE DEPARTMENTS
                                   1-10, ABC COMPANIES 1-10, (such entities
                                   being fictitious)                        :

                                                                              :
                                                      Defendants.
                                                                              :


                                             Defendants, Township of Toms River improperly pled as the Township of Toms
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
                                   River and the Toms River Police Department, Sgt. Edmund Mooney, Ptl. Matthew Crosta, Ptl.
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
 Toms River, New Jersey 08754
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 2 of 15 PageID: 34



                                   Garrett Henshaw, Ptl. Anthony Pacella, Ptl. Pascel Gambardella, having the business address of

                                   33 Washington Street, Toms River, New Jersey, 08754, by way of Answer to the Complaint, say:

                                                                                 PARTIES

                                                1.   Defendants neither admit or deny the allegations set forth in paragraphs 1 and 2 and

                                   leave plaintiffs to their proofs.

                                                2.   The allegations in paragraphs 3 through 7 are denied except to admin that the named

                                   officers on the date in question were employed by the Toms River Police Department.

                                                3.   The allegations in paragraphs 8 and 9 are denied except to admit that Toms River

                                   Township is a Municipal Corporation of the State of New Jersey and that the Toms River Police

                                   Department is a section of Toms River Township.

                                                4.   Defendants neither admit or deny the allegations set forth in paragraphs 10, 11 and

                                   12 and leave plaintiffs to their proofs.

                                                                       JURISDICTION AND VENUE

                                                5.   Defendants neither admit or deny the allegations set forth in paragraphs 13 and 14

                                   and leave plaintiffs to their proofs.

                                                                  FACTS COMMON TO ALL COUNTS

                                                6.   The allegations in paragraphs 15 through 41 are denied.


                                                                             COUNT ONE
                                                           (42 U.S.C. §1983 Unreasonable and Excessive Force)

                                                1.   Defendants repeat their answers to the prior allegations.

                                                2.   The allegations in paragraphs 2 through 5 are denied.
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY
         P.O. Box 1540
 Toms River, New Jersey 08754

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE




                                                                                      2
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 3 of 15 PageID: 35



                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                              COUNT TWO
                                                               (42 U.S.C. 1981, 1983 Racial Discrimination)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 6 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                              COUNT THREE
                                                                       (42 U.S.C. § 1983 False Arrest)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 though 4 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT
         P.O. Box 1540
 Toms River, New Jersey 08754

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand




                                                                                     3
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 4 of 15 PageID: 36



                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                               COUNT FOUR
                                                                   (42 U.S.C. § 1983 Supervisor Liability)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 9 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                               COUNT FIVE
                                                                       (Common Law Assault and Battery)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 4 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and
         P.O. Box 1540
 Toms River, New Jersey 08754

                                   for such other relief as the Court deems equitable and just.




                                                                                      4
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 5 of 15 PageID: 37



                                                                            COUNT SIX
                                                      (42 U.S.C. § 1983 Common Law False Arrest/Imprisonment)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 4 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                          COUNT SEVEN
                                                         (New Jersey Law Against Discrimination Act (NJLAD))
                                                                        N.J.S.A. 10:5-2, et seq.

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 4 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
                                   for such other relief as the Court deems equitable and just.
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                     5
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 6 of 15 PageID: 38



                                                                             COUNT EIGHT
                                                                            (Negligent Hiring)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 4 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                             COUNT NINE
                                                                           (Negligent Training)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 5 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                                                              COUNT TEN
         P.O. Box 1540
 Toms River, New Jersey 08754                                 (Violation of The New Jersey Civil Rights Act)
                                                                          N.J.S.A. 10:6-1, et seq.




                                                                                     6
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 7 of 15 PageID: 39




                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 9 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                           COUNT ELEVEN
                                                       (Negligent and Intentional Infliction of Emotional Distress)


                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 and 3 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                     7
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 8 of 15 PageID: 40



                                                                           COUNT TWELVE
                                                                       (Arrest without a Warrant)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 3 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                                          COUNT THIRTEEN
                                                                           (Punitive Damages)

                                                1.   Defendants repeat their answers to the prior allegations as if the same were more

                                   fully set forth at length herein.

                                                2.   The allegations in paragraphs 2 through 4 are denied.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                     8
                         Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 9 of 15 PageID: 41



                                                                         PRAYER FOR RELIEF

                                               1. The allegations of the Prayer for Relief are denied.

                                               WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.



                                                                        SEPARATE DEFENSES

                                               1.   The Complaint fails to state a cause of action upon which relief can be granted.

                                               2.   Defendants were not negligent.

                                               3.   Injuries complained of are the result of plaintiff’s own negligence.

                                               4.   The accident and injuries alleged were caused or contributed to by the negligence of

                                   others over whom these Defendants have no control and for whom they had no legal liability.

                                               5.   While denying any negligence for the accident and injuries alleged, should the

                                   negligence of Plaintiffs be found to be not greater than that of Defendants, these Defendants demand

                                   damages be diminished by this percentage of negligence attributable to Plaintiff, pursuant to the

                                   Comparative Negligence Act, N.J.S.A. 2A:15-5.1 et seq.

                                               6.   This suit is barred by the Statute of Limitations.

                                               7.   The applicability of the provisions of N.J.S.A. 59:2-1 and N.J.S.A. 59:2-2, as to the
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   immunities available to the public entity and/or public employee are asserted.
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                      9
                        Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 10 of 15 PageID: 42



                                               8.   The applicability of the provisions of N.J.S.A. 59:2-3 and N.J.S.A. 59:3-2, as to the

                                   absence of liability from the exercise of judgment or discretion are asserted.

                                               9.   The applicability of the provisions of N.J.S.A. 59:2-4, N.J.S.A. 59:3-3 and N.J.S.A.

                                   59:3-4, as to the non-liability for any injury caused by adopting or failing to adopt a law or by failing

                                   to enforce a law are asserted.

                                               10. The applicability of the provisions of N.J.S.A. 59:3-5 as to the non-liability of a

                                   public employee for an injury caused by its adoption or failure to adopt any law or by its failure to

                                   enforce any law are asserted.

                                               11. The applicability of the provisions of N.J.S.A. 59:5-4 as to the failure to provide

                                   police protection service are asserted.

                                               12. The applicability of the provisions of N.J.S.A. 59:8-3 through N.J.S.A. 59:8-7

                                   regarding failure to provide adequate notice of claim are asserted.

                                               13. The applicability of the provisions of N.J.S.A. 59:8-8 through N.J.S.A. 59:8-11

                                   regarding failure to timely file notice of claim are asserted.

                                               14. The applicability of the provisions of N.J.S.A. 59:9-1 through N.J.S.A. 59:9-7

                                   concerning conditions of suit and judgment are asserted.

                                               15. The accident and injuries alleged were caused or contributed to by the negligence of

                                   others over whom these defendants had no control and for whom they have no legal liability.

                                               16. At all times mentioned in the Complaint any and all actions or omissions of the

                                   defendants relating in any way to plaintiff’s alleged damages involved decisions of the defendants

                                   within an area of non-actionable governmental discretion. By virtue of the said discretion, defendants
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   are not liable to any party herein.
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                      10
                        Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 11 of 15 PageID: 43



                                                 17. At all times defendants acted in good faith and accordingly are immune from any

                                   liability to the plaintiff.

                                                 18. These defendants did not act in any conspiracy against the plaintiff.

                                                 19. Plaintiff’s civil rights were not violated.

                                                 20. These defendants acted in good faith and their actions were based on reasonable

                                   cause.

                                                 21. At all times pertinent to the allegations contained within the plaintiff’s complaint,

                                   these defendants acted within the boundaries of their lawful authority.

                                                 22. These defendants, at no time pertinent to the allegations contained within plaintiff’s

                                   complaint, acted intentionally, knowingly or maliciously in such a manner so as to cause the injuries

                                   alleged by the plaintiff.

                                                 23. At all times pertinent to the allegations contained within plaintiff’s complaint, these

                                   defendants acted reasonably and properly in the execution of their duties.

                                                 24. The plaintiff is bound by representation of his attorney and the Court that probable

                                   cause existed and, therefore, may not maintain this action.

                                                 25. These defendants are entitled to qualified immunity.

                                                 26. These defendants are entitled to absolute immunity.

                                                 27. These defendants were acting in accordance with clearly established standards and

                                   accordingly are not liable to the plaintiff.

                                                 28. The municipal defendants and all defendants acting in their official capacity are

                                   immune from punitive damages under the Civil Rights Act, 42 U.S.C. § 1983 and the New Jersey
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   Tort Claims Act, N.J.S.A. 59:1-1 et. seq.
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                       11
                        Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 12 of 15 PageID: 44



                                               29. The cause of action alleged by the plaintiff is not cognizable under the Civil Rights

                                   Act, 42 U.S.C. § 1983 and 1985.

                                               30. Plaintiff’s complaint is barred by the Doctrine of Collateral Estoppel.

                                               31. The Doctrine of Respondeat Superior does not apply in civil actions brought under

                                   42 U.S.C. § 1983.

                                               32. The complaint is insufficient and violates the Local Civil Rules governing the

                                   District of New Jersey.

                                               33. Plaintiff fails to state a Monell claim.

                                               34. Defendants hereby reserve the right to interpose such other defenses and objections

                                   as continuing discovery may disclose.

                                                               CROSS-CLAIM FOR CONTRIBUTION

                                               Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY PLED AS THE

                                   TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE DEPARTMENT, SGT.

                                   EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT HENSHAW, PTL.

                                   ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand contribution from any and

                                   all co-defendants, in accordance with the Joint Tortfeasors Contribution Law, N.J.S.A. 2A:53A-1 et

                                   seq.

                                                             CROSS-CLAIM FOR INDEMNIFICATION

                                               While not admitting liability herein, if it is determined that defendants, TOWNSHIP OF

                                   TOMS RIVER IMPROPERLY PLED AS THE TOWNSHIP OF TOMS RIVER AND THE

                                   TOMS RIVER POLICE DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   CROSTA, PTL. GARRETT HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL
         P.O. Box 1540
 Toms River, New Jersey 08754

                                   GAMBARDELLA, were guilty of negligence, such negligence was vicarious, passive and secondary




                                                                                     12
                        Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 13 of 15 PageID: 45



                                   and that it was the negligence of co-defendants, which was active, primary and the proximate cause

                                   of plaintiff's damages and defendants herein demand indemnification against said co-defendants for

                                   the amount of any judgment as against defendants herein and costs.

                                                     CROSS-CLAIM FOR CONTRACTUAL INDEMNIFICATION

                                                While denying any liability to plaintiffs for the accident and injuries alleged, should

                                   liability be adjudged, defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY PLED AS

                                   THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE DEPARTMENT,

                                   SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT HENSHAW, PTL.

                                   ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, seek indemnity, together with

                                   attorneys' fees and costs of suit, from any and all co-defendants, for any and all sums which it might

                                   be held liable to plaintiff by reason of the contract in existence between the parties at the time of the

                                   occurrence of the alleged incident.

                                                                     ANSWER TO CROSS-CLAIMS

                                                Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY PLED AS THE

                                   TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE DEPARTMENT, SGT.

                                   EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT HENSHAW, PTL.

                                   ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, by way of Answer to any and all

                                   Cross-claims which have been or may be asserted against it, say:

                                                1.   The allegations of any Cross-claim are denied and Cross-claimants are not entitled

                                   to the relief sought.

                                                WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE
         P.O. Box 1540
 Toms River, New Jersey 08754

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT




                                                                                      13
                        Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 14 of 15 PageID: 46



                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.



                                                            COUNTERCLAIM FOR ATTORNEYS' FEES

                                               1.   The allegations contained in the Plaintiffs’ complaint and any amended complaint

                                   are frivolous, groundless, and without merit as to the answering Defendants, TOWNSHIP OF

                                   TOMS RIVER IMPROPERLY PLED AS THE TOWNSHIP OF TOMS RIVER AND THE

                                   TOMS RIVER POLICE DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW

                                   CROSTA, PTL. GARRETT HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL

                                   GAMBARDELLA.

                                               2.   42 U.S.C. § 1988 provides for the allowance of reasonable attorneys' fees to the

                                   prevailing party in an action or proceeding arising out of an alleged violation of § 1981, 1982, 1983,

                                   1985, and 1986 of Title 42 of the United States Code.

                                               WHEREFORE, Defendants, TOWNSHIP OF TOMS RIVER IMPROPERLY

                                   PLED AS THE TOWNSHIP OF TOMS RIVER AND THE TOMS RIVER POLICE

                                   DEPARTMENT, SGT. EDMUND MOONEY, PTL. MATTHEW CROSTA, PTL. GARRETT

                                   HENSHAW, PTL. ANTHONY PACELLA, PTL. PASCEL GAMBARDELLA, demand

                                   judgment dismissing the Complaint with prejudice, for reasonable attorney's fees, costs of suit, and

                                   for such other relief as the Court deems equitable and just.

                                                            LOCAL CIVIL RULE 11.2 CERTIFICATION
GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
                                               The undersigned counsel hereby certifies that the within matter in controversy is not the
         P.O. Box 1540
 Toms River, New Jersey 08754

                                   subject of any other action pending in any court or of a pending arbitration or administrative




                                                                                     14
                        Case 3:18-cv-14834-MAS-ZNQ Document 10 Filed 11/13/18 Page 15 of 15 PageID: 47



                                   proceeding and that, to the best of counsel’s knowledge, there is no other party who should be joined

                                   in this action.

                                                                      DEMAND FOR JURY TRIAL

                                                Demand is hereby made for a trial by jury as to all issues.



                                                                DESIGNATION OF TRIAL COUNSEL

                                                Pursuant to the Rules of Court, Thomas E. Monahan, Esq., has been designated as trial

                                   counsel in connection with this matter.



                                                                                     GILMORE & MONAHAN, P.A.
                                                                                     Attorneys for Defendants, Township of Toms
                                                                                     River Improperly Pled as the Township of Toms
                                                                                     River and the Toms River Police Department,
                                                                                     Sgt. Edmund Mooney, Ptl. Matthew Crosta, Ptl.
                                                                                     Garrett Henshaw, Ptl. Anthony Pacella, Ptl.
                                                                                     Pascel Gambardella


                                                                                     By /s/ Thomas E. Monahan
                                                                                        THOMAS E. MONAHAN
                                   Date: November 12, 2018                              For the Firm




GILMORE & MONAHAN
  A Professional Corporation
    COUNSELLORS AT LAW
Allen Street Professional Center
        Ten Allen Street
         P.O. Box 1540
 Toms River, New Jersey 08754




                                                                                     15
